



EXHIBIT 10.1


Spherix Independent Board of Directors Compensation
(Approved by the Board on 5/12/09)


Below is the Compensation Committee’s recommendation regarding annual
compensation for outside, independent Board of Directors:


Annual Retainer
$5,000
To be paid in cash at May Board Meeting annually.
Stock Awards
$10,000
To be calculated by dividing $10,000 by the closing stock price the day the
Stock Awards are granted; and at the May Board Meeting annually thereafter.  The
shares will be granted upon approval of the Board; however, the shares will be
restricted and instructions will be given to the stock transfer agent that the
shares may not be transferred until the one year anniversary of the Board
Member’s departure from the Board.
Board Meeting Fees
$2,500
To be paid for all in-person Board Meetings.  Members must be present to be
paid.
Committee Meeting Fees
$800
To be paid for all in-person Committee Meetings.  Members must be present to be
paid.
Teleconference Fees
$300
To be paid for all teleconferences called by either the Chairman of the Board,
the President, or by the Chairman of the relevant Committee.  Members must be
on-line to be paid.
Additional Retainer
$1,000
To be paid to the Chairman of the Audit Committee.






